Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has typographical errors.  In abstract, lines 1 and 12, the phrase “cold-extension” should be amended to - - cold-extrusion - -.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 	
PRECISE AND EFFICIENT COLD-EXTRUSION FORMING METHOD FOR UNSYMMETRICAL FERRULE BLANK .

The disclosure is objected to because of the following informalities: 
The phrase “cold-extension” instead of - - cold-extrusion - - is erroneously disclosed throughout the specification and need to be corrected throughout the specification.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, last line should be amended to - - into a cold extrusion punch press for cold extrusion[[,]]. - -.  Appropriate correction is required.
Claim 2, lines 6-7, the limitation of “chamfering is performed on inner and outer sides of a turned single face while cutting the pipe” could be confusing and unclear as to what element this turned single face belong to.  It seems that claim 2 should be amended to - - chamfering is performed on inner and outer sides of a turned single face of the pipe while cutting the pipe - -.
”Claim 3, line 14, the limitation of “in the first cleaning tank for washing at 40°-  50°C for 4 min, is” should be - - in the first cleaning tank for washing at a temperature in a range of 40°- 50°C for a duration of 4 minutes, is - -.
Similar amendment should be considered for the limitations in lines 15-18 for better clarity.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: chamfering device in claim 2, a manipulator in claim 5, a torsion combiner in claim 6.
The specification discloses no structural support for the chamfering device while it discloses the manipulator to be an arc shape plate (paragraph [0056]) and further disclose the torsion combiner 19 is provided with a rack 102 (paragraph [0055]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 seems to be written in a narrative form which makes it hard to understand the exact number and order of steps.  The claim needs to clearly recite each single step instead of grouping them together and then further define what each step is further comprised of. The preamble recites the limitation “unsymmetrical ferrule blank” while the body of claim recites “a ferrule blank” in line 7 and “a ferrule” in line 11 which is unclear if these are all the same ferrule blank or not. 
Claim 1 recites the limitation "the material" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the horizontal height" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites forming an unsymmetrical ferrule blank, a ferrule blank, a ferrule and the material as noted above.  However, claim 5 which depends on claim 1 further recites in lines 12-13 the limitation “to push a workpiece on the feeding station” which is unclear as to what exactly is the workpiece.  Are these all the same elements (ferrule blank) or different ones.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN106623744 A) in view of Li et al. (CN103071690 A) and Zhou et al. (US 20160336675 A1).
As applied to claims 1 and 3, Wu et al. teach a method of manufacturing including cold extrusion of sliding engaging/meshing sleeve for automobile differential assembly comprising steps of 1) blanking, 2) medium-frequency heating, 3) roughening, 4) back/reverse extrusion, 5) forging a hole and back extruding small end length, 6) stamping, 7) annealing treatment, 8) shot blasting, 9) saponification of phosphorus, and 10) cold extruding the teeth (abstract, lines 1-16).  Wu et al. further teach placing a 31-tooth-shaped blank material and subjected to shot blasting using a shot blasting machine flown in warm water at temperature of 60 degrees Celsius to 80 degrees Celsius for a duration  of 3 to 5 minutes (water washing and first washing tank being connected to the shot blasting machine) and then put it into a phosphating pool (phosphating tank) of 75 degrees Celsius to 80 degrees Celsius. Soak for 10-15 minutes, take it out (phosphating), put it into warm water again to wash it (water washing and the second washing tank), put it in a saponification tank of 70-75 degrees Celsius for 6-10 minutes, take it out, and finally let it dry naturally (drying, paragraph [0008], last subparagraph of Step 8).
However, Wu et al. do not explicitly teach the method is used for manufacturing an unsymmetrical ferrule blank (intended use limitation), step of after-treatment by turning, the surface treatment by phosphating and saponification includes shot-blasting and the automatic feeding machine used for conveying the material into the punch press.
Li et al. teach a cold and hot extrusion molding method of a rotary thick-walled shell part for a vehicle. The method comprises the following steps of (1) blanking a round steel by sawing the round steel to obtain a blank material; (2) cleaning the surface of the blank material, removing impurities from the surface of the blank material, and lubricating the blank material; (3) heating the blank material; (4) performing hot extrusion on the heated blank material to form a cup-shaped part with large diameter; (5) cooling the cup-shaped part with large diameter; (6) performing shot blasting on the cup-shaped part with large diameter; (7) performing phosphorization and saponification on the cup-shaped part with large diameter; (8) performing cold extrusion on the cup-shaped part with large diameter, and molding and shaping the cup-shaped part with small diameter; and (9) machining the extruded cup-shaped part with small diameter to obtain the rotary thick-walled shell part for the vehicle.
Zhou et al. teach a cold forming method wherein an automatic feeding system is used to convey workpiece blank to a cold extrusion station (paragraph [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the method of Wu et al. for manufacturing an unsymmetrical ferrule blank and further employed into the method of Wu et al.  the steps of surface treatment by phosphating and saponification to include shot-blasting, as taught by Li et al., as a matter of combining prior art elements according to known methods to yield predictable results (MEPE 2143, KSR, Rationale “A”) which would provide advantages of compact production process, high material utilization rate and manufacturing cost savings (see Li et al., abstract, last three lines).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed an automatic feeding system to convey workpiece blank to the cold extrusion station of Wu et al., as taught by Zhou et al., as a matter of combining prior art elements according to known methods to yield predictable results (MEPE 2143, KSR, Rationale “A”) which would provide the advantage of high speed material conveying system resulting in manufacturing cost savings.
 As for claims 1 and 3, it would have been obvious to one of ordinary skill in the art to whether apply the shot blasting step as a separate step or part of the phosphating and saponification step based on specific design requirement and as a matter of obvious to try by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143, KSR, Rationale “E”).
As for claim 3, Wu et al. as modified by Li et al. and Zhou et al. teach the invention cited including all claimed washing, shot blasting, phosphating and saponification but neither one teach that the saponification tank is connected to a drying elevating basket and that the ferrule blank, after saponification, is placed in the drying elevating basket for draining water and is conveyed into a dryer for drying including the specific time and temperature used in washing, phosphating and saponification.  However, one of ordinary skill in the art at the time the invention was filed could have easily arrived at the specific details of how to arrange the claimed elements with each other and decided on the specific temperature and duration of each treatment based on the specific design requirements.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN106623744 A) in view of Li et al. (CN103071690 A) and Zhou et al. (US 20160336675 A1) as applied to claim 1 above, and further in view of Zhou (US 20150258600 A1).
As applied to claim 2, the combination of Wu et al., Li et al. and Zhou et al. teaches the invention cited including forming the ferrule blank by cutting and blanking a pipe but does not explicitly teach the pipe cutter having a chamfering device to chamfer inner and outer sides of a turned single face while cutting the pipe.
Zhou teaches a method wherein cylindrical pipe 5 is cut to desired length by device 6 and then chamfered by chamfering device 9 (paragraph [0125]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed into the method of Wu et al. as modified by Li et al. and Zhou et al., a pipe cutter provided with a chamfering device to cut the ferrule blank from the pipe and to chamfer the blank depending on the specific design requirements.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (CN106623744 A) in view of Li et al. (CN103071690 A) and Zhou et al. (US 20160336675 A1) as applied to claim 1 above, and further in view of Xin (CN101947519 A).
As applied to claim 4, the combination of Wu et al., Li et al. and Zhou et al. teaches the invention cited including using the cleaning, phosphating and saponification devices and tanks to treat the ferrule blank but does not specifically teach the synchronization elements in order to dispose the used contents of the tanks simultaneously.
However, Xin teaches that cleaning systems can include synchronization gears and shaft through a transmission device that results in a cleaning system with better safety and high cleaning speed (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed into the method of Wu et al. as modified by Li et al. and Zhou et al., a synchronization cleaning system, as taught by Xin in order to incorporate a shaft rotatably connected to the cleaning machine frame, the synchronization shaft provided with four synchronization gears, and the first cleaning tank, the phosphating tank, the second cleaning tank and the saponification tank are respectively provided with a steering gear, each steering gear meshing with one of the synchronization gears based on the specific design requirements that would result in a streamline design for cleaning system with better safety and high cleaning speed.

Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        03/09/2022